DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 4/15/2021, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 4/15/2021 was considered.
Drawings
The drawings are objected to because Figure 2 is missing labels for elements 112 and 102; Figure 3C includes a label for element 114 whereas the specification refers to filter 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 320 from Figure 3E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “consisting 1” should be corrected on line 18 of page 4 of the specification; and first instances of CMOS and CCD should be written out.  
Appropriate correction is required.
Claim Objections
Claims 8 and 18 are objected to because of the following informalities: first instances of CMOS and CCD should be written out.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “narrowband interference filter” and “narrowband wavelength” in at least claims 1, 2, 3, 4, 6, 11, 12, 13, 14, 16 and 20 is a relative term which renders the claim indefinite. The term “narrowband” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, there is no standard provided in the specification to define wavelength band is considered “narrowband”. As such, the metes and bounds of the claimed limitation cannot be discerned.
Claims 2-10 and 12-19 are rejected for inheriting the same deficiencies of the claims from which they depend.
In claim 11 it is not clear where the “narrowband interference filter” is positioned since “positioned along the optical axis between the optical collimator and the first end” seems to indicate that the filter is positioned before the collimator, but this conflicts with the embodiment shown in at least figure 2. Clarification on the intended position of the filter in the imager is respectfully requested.
Claims 12-19 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claims 12 and 16 recite the limitation “the at least one lens or mirror”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebelein, U.S. Patent Application Publication Number 2007/0081261 A1 (hereafter Gebelein).
Regarding claim 20, as best understood, Gebelein discloses an imager (see at least figures 10, 14A, 14D, 14E and 15, as well as paragraphs [0159], [0169], [0171]-[0172]) comprising:
an array of telephoto lenses positioned in parallel along a plane, each of the array of telephoto lenses defining an optical axis in parallel with each other (see at least figure 10, elements 804 and 805); and
an array of narrowband filters, each of the array of narrowband filters tiltably mounted in-line with the optical axis of a corresponding lens (see at least figure 10, elements 1001, 1002, 1003, 1004).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gebelein, U.S. Patent Application Publication Number 2007/0081261 A1 (hereafter Gebelein) in view of Kampe et al., U.S. Patent Number 7,030,991 B1 (hereafter Kampe) and Hruska, U.S. Patent Application Publication Number 2007/0253063 A1 (hereafter Hruska).
Regarding claims 1, 3, 5, 9, 10, as best understood, Gebelein discloses a telescope (see at least figures 10, 14A, 14D, 14E and 15, as well as paragraphs [0159], [0169], [0171]-[0172]) comprising:
at least one lens or mirror arranged to receive light defining an optical axis at a first end and form an image at a last end (see at least the lens and camera of figure 14A; the objective and eyepiece lenses 804/805 and 806/807 of figure 10; the objective and eyepiece lenses 1431 and 1429 of figure 14E; objective and eyepiece lenses 1503 and 1508 of figure 15); and
a interference filter positioned along the optical axis prior to the first end, the narrowband interference filter tiltably mounted with respect to the optical axis (see at least figure 10, element 1002; figure 14A, element 1404; figure 14D, element 1426; figure 14E, element 1433; figure 15, element 1504, as well as paragraphs [0109], [0111], [0116], [0119], [0157], [0158]).
It is noted that a telescope system, such as that described by Gebelein (para [0159]), generally images/views objects which are far away or very far away, and light originating from far away may be considered to be essentially collimated (e.g. light considered to be originating from a point light source). 
However, Gebelein does not specifically disclose that the light is collimated.
Kampe teaches that it is desirable to form collimated light in a telescope imaging system and desirable to place a passband filter in the collimated light originating from a collimator (see at least figures 4-5B, as well as column 7, lines 4-40).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Gebelein to include the teachings of Kempe so that the telescope apparatus of Gebelein is used to image objects considered to be point light sources emitting essentially collimated light, or to position the interference filter such that it is located in collimated light originating from a collimator, for the purpose of ensuring that all of the rays incident on the interference filter have substantially the same angle of incidence and allowing predictable and consistent tuning of the transmission passband of the interference filter.
Gebelein in view of Kampe does not specifically disclose that the interference filter is a narrowband interference filter having nanometer transmission wherein the Full Width at Half Maximum (FWHM) bandpass is less than 2nm and/or 1nm.
However, Hruska teaches the use of narrowband interference filters having nanometer transmission wherein the Full Width at Half Maximum (FWHM) bandpass is less than 1.5nm in optical telescopes (see at least paragraphs [0005]-[0008] and [0040]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Gebelein in view of Kampe to include the teachings of Hruska so that the interference filter is a narrowband interference filter having nanometer transmission wherein the Full Width at Half Maximum (FWHM) bandpass is less than 2nm and/or 1nm, for the purpose of providing precise control of the transmission passband of the interference filter for imaging specific wavelength bands for a particular application.
Regarding claim 2, as best understood, Gebelein in view of Kampe and Hruska discloses the limitations of claim 1, and wherein the narrowband interference filter is further positioned in an entrance pupil of the at least one lens or mirror (see at least figure 14A or 14E of Gebelein).
Regarding claim 4, as best understood, Gebelein in view of Kampe and Hruska discloses the limitations of claim 3, and wherein the narrowband wavelength is alterable based on tilting the narrowband interference filter (see at least figure 10, elements 1001, 1003, 1004; figure 14A, element 1405; figure 14D, element 1427; figure 14E, element 1434; figure 15 of Gebelein, as well as the combination set forth above).
Regarding claim 6, as best understood, Gebelein in view of Kampe and Hruska discloses the limitations of claim 1, and wherein the narrowband interference filter has a length and a width that are equal to or greater than a length and a width of the at least one lens or mirror (see at least figure 14D, elements 1426 and 1424 of Gebelein).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose an appropriate size for the narrowband interference filter such that the filter has a length and a width that are equal to or greater than a length and a width of the at least one lens or mirror, since such a modification would involve only a mere change in size of a component. Scaling up or down an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of narrowband interference filter in order to ensure that all the light incident on the at least one lens or mirror has passed through the narrowband interference filter. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claims 7-8, as best understood, Gebelein in view of Kampe and Hruska discloses the limitations of claim 1, and a camera positioned subsequent to the last end (see at least figure 14A, element 1401 of Gebelein).
Additionally, Kampe teaches that the telescope apparatus includes a detector element wherein the detector may be a CCD (see at least figures 4-5B, elements 152/524 and column 8, lines 19-48).
Furthermore, Official Notice is taken that both CCDs and CMOS imagers are old and well-known in the art for detecting light. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the camera/detector be a CCD or CMOS, for the purpose of detecting light since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Gebelein in view of Kampe and Hruska to include the further teachings of Kampe so that the camera is a CCD or CMOS, for the purpose of using a well-known and readily available type of light detector in the optical arts to achieve the predictable result of imaging light.

Regarding claims 11, 13, 15, 19, as best understood, Gebelein discloses an imager (see at least figures 10, 14A, 14D, 14E and 15, as well as paragraphs [0159], [0169], [0171]-[0172]) comprising:
a plurality of lenses or mirrors arranged to receive light along an optical axis at a first end and form an image at a second end (see at least the lens and camera of figure 14A; the objective and eyepiece lenses 804/805 and 806/807 of figure 10; the objective and eyepiece lenses 1431 and 1429 of figure 14E; objective and eyepiece lenses 1503 and 1508 of figure 15); and
a interference filter positioned along the optical axis between the optical element and the first end, the interference filter tiltably mounted with respect to the optical axis (see at least figure 10, element 1002; figure 14A, element 1404; figure 14D, element 1426; figure 14E, element 1433; figure 15, element 1504, as well as paragraphs [0109], [0111], [0116], [0119], [0157], [0158]).
It is noted that a telescope system, such as that described by Gebelein (para [0159]), generally images/views objects which are far away or very far away, and light originating from far away may be considered to be essentially collimated (e.g. light considered to be originating from a point light source). 
However, Gebelein does not specifically disclose that the light is collimated.
Kampe teaches that it is desirable to form collimated light in a telescope imaging system via an optical collimator, and desirable to place a passband filter in the collimated light originating from the collimator (see at least figures 4-5B, element 508, as well as column 7, lines 4-40).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Gebelein to include the teachings of Kempe so that the imager apparatus of Gebelein to include an optical collimator, and to position the interference filter such that it is located in the collimated light originating from the collimator, for the purpose of ensuring that all of the rays incident on the interference filter have substantially the same angle of incidence and allowing predictable and consistent tuning of the transmission passband of the interference filter.
Gebelein in view of Kampe does not specifically disclose that the interference filter is a narrowband interference filter having nanometer transmission wherein the Full Width at Half Maximum (FWHM) bandpass is less than 2nm.
However, Hruska teaches the use of narrowband interference filters having nanometer transmission wherein the Full Width at Half Maximum (FWHM) bandpass is less than 1.5nm in optical telescopes (see at least paragraphs [0005]-[0008] and [0040]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Gebelein in view of Kampe to include the teachings of Hruska so that the interference filter is a narrowband interference filter having nanometer transmission wherein the Full Width at Half Maximum (FWHM) bandpass is less than 2nm, for the purpose of providing precise control of the transmission passband of the interference filter for imaging specific wavelength bands for a particular application.
Regarding claim 12, as best understood, Gebelein in view of Kampe and Hruska discloses the limitations of claim 11, and wherein the narrowband interference filter is further positioned in an entrance pupil of the plurality of lenses or mirrors (see at least figure 14A or 14E of Gebelein).
Regarding claim 14, as best understood, Gebelein in view of Kampe and Hruska discloses the limitations of claim 13, and wherein the narrowband wavelength is alterable based on tilting the narrowband interference filter (see at least figure 10, elements 1001, 1003, 1004; figure 14A, element 1405; figure 14D, element 1427; figure 14E, element 1434; figure 15 of Gebelein, as well as the combination set forth above).
Regarding claim 16, as best understood, Gebelein in view of Kampe and Hruska discloses the limitations of claim 11, and wherein the narrowband interference filter has a length and a width that are equal to or greater than a length and a width of the at least one lens or mirror (see at least figure 14D, elements 1426 and 1424 of Gebelein).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose an appropriate size for the narrowband interference filter such that the filter has a length and a width that are equal to or greater than a length and a width of the at least one lens or mirror, since such a modification would involve only a mere change in size of a component. Scaling up or down an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of narrowband interference filter in order to ensure that all the light incident on the at least one lens or mirror has passed through the narrowband interference filter. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claims 17-18, as best understood, Gebelein in view of Kampe and Hruska discloses the limitations of claim 11, and a camera positioned subsequent to the last end (see at least figure 14A, element 1401 of Gebelein).
Additionally, Kampe teaches that the telescope apparatus includes a detector element wherein the detector may be a CCD (see at least figures 4-5B, elements 152/524 and column 8, lines 19-48).
Furthermore, Official Notice is taken that both CCDs and CMOS imagers are old and well-known in the art for detecting light. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the camera/detector be a CCD or CMOS, for the purpose of detecting light since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Gebelein in view of Kampe and Hruska to include the further teachings of Kampe so that the camera is a CCD or CMOS, for the purpose of using a well-known and readily available type of light detector in the optical arts to achieve the predictable result of imaging light.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Belgum et al., US 2013/0321921 A1 discloses a tiltable bandpass filter for placing in collimated light wherein the filter is tilted to tune/select the passband wavelength (see at least the abstract, figures 1-6, paras. [0001], [0003], [0005]-[0006], [0010], [0027], [0037]); and
Roche, US 4,609,822 discloses an angle tunable filter in an interferometer (fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/2/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872